DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species a (claims 1-17, 19-20) in the reply filed on 1/4/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “wherein the tray comprises a polymeric material”, however claim 1 from which it depends already has established this limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yousif (US 5,103,838) in view of Yukita et al. (US 2020/0390594).
Yousif shows a full-arch oral device that fits on dentition of a wearer (Fig. 1, 4) comprising a tray comprised of a first polymeric material that fits over a dental arch of the wearer comprising a tray outer surface and a tray inner surface comprising an occlusal channel (particularly Fig. 3, 14; “acrylic” is a polymer); a soft liner comprised of a second polymeric material adjacent the occlusal channel (particularly Fig. 4 at 20; “resin” is a subset of polymers), wherein the soft liner has an impression of a portion of the wearer's dentition (impression 18); and a bond between the soft liner and the occlusal channel (“bonded”; Abstract for instance).
However, Yousif fails to explicitly state wherein the bond is a reaction product of the first polymeric material and the second polymeric material; and wherein the tray or the soft liner, or both the tray and soft liner comprises of a polymerization product of an acrylate monomer, a methacrylate monomer, or a combination thereof.
Yukita similarly shows an oral device having a tray and soft layer wherein the bond between them is a reaction product of the first polymeric material and the second polymeric material and wherein the tray or the soft liner, or both the tray and soft liner comprises of a polymerization product of an acrylate monomer, a methacrylate monomer, or a combination thereof ([0341], [0343], or [0438] for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the .

Allowable Subject Matter
Claims 1-5, 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art typically uses a different method and therefore different apparatus for creating a multilayer mouthpiece, mainly forming the soft first layer over a dental model and then forming a harder layer on top of the first layer, or places a soft material in a first hard trough and simply presses a dental model into the tray, rather than utilizing a tray with a lid having a dental replica extending therefrom to form a cavity for the second material therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772